DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 11/03/2021.

Allowable Subject Matter
3.	The indicated allowability of claims 2-5, 17-21 and 26 are withdrawn in view of the newly discovered reference to Her et al. (US 2015/0070312 A1).  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 17-21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (“Oh”) (US 2018/0061899 A1) in view of Her et al. (“Her”) (US 2015/0070312 A1).
Regarding claim 1, Oh teaches A display device, i.e. organic light emitting display of fig. 1-2 (see para. 61 disclose FIGS. 1 and 2 are plan and cross-sectional views of an organic light emitting display having a touch sensor in accordance with one embodiment of the present disclosure, or see organic light emitting display of fig. 1-2);
comprising:
a substrate, i.e. substrate 111 of fig. 1-2, comprising an active area, i.e. active area AA of fig. 1-2, on which images are displayed and a non-active area, i.e. pad area PA of fig. 1-2, in which no images are displayed (see para. 62 disclose the organic light emitting display shown in FIGS. 1 and 2 has an active area AA and a pad area PA, or see para. 63 disclose the active area AA displays an image through unit pixels including light emitting elements, or see para. 64 disclose the active area AA includes, as exemplarily shown in FIG. 2, a plurality of sub-pixels PXL arranged in a matrix on a substrate 111, or see substrate 174 of fig. 1-2, or see active area AA of fig. 1-2, or see pad area PA of fig. 1-2);
the non-active area, i.e. pad area PA of fig. 1-2, including a first routing area, i.e. touch driving pads area 170 of fig. 3, and a second routing area, i.e. touch sensing pad area 180 of fig. 3 (see para. 89 disclose each of the touch driving pads 170 and the touch sensing pads 180 respectively includes a 
a transistor, i.e. switching thin film transistor T1 of fig. 2/4 and/or driving thin film transistor T2 of fig. 2/4, located over the substrate, i.e. substrate 171 of fig. 4, and in the active area, i.e. active area AA of fig. 1-2 (see para. 66 disclose the pixel driving circuit includes a switching thin film transistor T1, a driving thin film transistor T2 and a storage capacitor Cst, or see fig. 4 reasonably illustrates driving thin film transistor T2 of fig. 2/4 is located over the substrate 11 of fig. 2/4 and in the active area AA of fig. 2);
a device insulating layer, i.e. planarization film 116 of fig. 4, located over the transistor, i.e. driving thin film transistor T2 of fig. 4 (see fig. 4 reasonably illustrate planarization film 116 is located over driving thin film transistor T2);
a pixel electrode, i.e. anode 122 of fig. 4, located over the device insulating layer, i.e. planarization film 116 of fig. 4. and electrically connected, i.e. conductively connected, to a source electrode or a drain electrode, i.e. drain electrode 138 of fig. 4, of the transistor, i.e. driving thin film transistor T2 of fig. 4, via a contact hole, i.e. pixel contact hole, in the device insulating layer, i.e. planarization film 116 of fig. 4 (see para. 70 disclose the light emitting element 120 includes an anode 122, an organic light emitting layer 124 formed on the 
an emitting layer, i.e. organic light emitting layer 124 of fig. 4, located over the pixel electrode, i.e. anode 122 of fig. 4 (see para. 77 disclose the organic light emitting layer 124 is formed on the anode 122 in an emission region provided by a bank 128, where the organic light emitting layer 124 is formed by stacking a hole-related layer, a light emitting layer and an electron-related layer on the anode 122 in regular order or in reverse order, or see fig. 4 reasonably illustrates organic light emitting layer 124 is located over the anode 122);
a common electrode, i.e. cathode 126 of fig. 4, located aver the emitting layer, i.e. organic light emitting layer 124 of fig. 4 (see para. 71 disclose the cathode 126 is formed to be opposite the anode 122 with the organic light emitting layer 124 interposed there between, or see cathode 126 of fig. 4, or see organic light emitting layer 124 of fig. 4);
an encapsulation layer, i.e. encapsulation unit 140 of fig. 4, located aver the common electrode, i.e. cathode 126 of fig. 4, located in the active area, i.e. active area (see para, 72 disclose the encapsulation unit 140 includes a plurality of inorganic encapsulation layers 142 and 146 and an organic encapsulation layer 144 disposed between the inorganic encapsulation layers 142 and 146, and the inorganic encapsulation layer 146 is disposed as the uppermost layer, or see para. 93 disclose the first and second routing lines 156 and 186 cover the side surface of the compensation film 196. The side surface might be inclined, or see fig. 4 reasonably illustrates encapsulation unit 140 is located over the cathode 126 located in the active area AA and the touch driving pads area 170);
one or more dams, i.e. darns 160 of fig. 4 and/or first dam 162 of fig. 4 and/or second dam 164 of fig. 4, located at a boundary between the first routing area, i.e. touch driving pads area 170, and the second routing area, i.e. touch sensing pad area 180 of fig. 3 (see para. 75 disclose a plurality of dams 160 disposed in parallel between the pad area PA and the active area AA is formed, where the dams 160 includes a first dam 162 adjacent to the pad area PA, in which touch sensing pads 180 and touch driving pads 170 are formed, and a second dam 164 adjacent to the active area AA, where the dams 160 serve to prevent the organic encapsulation layer 144 in a liquid state from invading the pad area PA).

wherein the side edge touch electrode overlaps the inclined surface of the encapsulation layer in the first routing area.
In a similar field of endeavor of touch screen device, Her discloses a side edge touch electrode located in at least one of the first routing area, the second routing area, or a combination thereof (the second sensing electrodes 220 are provided in the second active area 2AA. The second sensing electrodes 220 may sense the touch input by a finger or an input device, para. 0060, fig. 3);
wherein the side edge touch electrode overlaps the inclined surface of the encapsulation layer in the first routing area (the second substrate 702 serving as an encapsulation substrate for encapsulation may be further formed on the organic light emitting device, para. 0156. A touch substrate 105 including the second sensing electrode and the second wire may be formed on the display panel 700 including the first sensing electrode 210, para. 0158, figs. 3 and 60).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the side edge electrode as taught by Her in the system of Oh in order to increase sensing area in a small model touch panel therefore increase user experience. 
Regarding claim 2, the combination of Oh and Her discloses the side edge touch electrode overlaps the inclined surface (2AA, fig. 3) of the encapsulation layer in  (the second substrate 702 serving as an encapsulation substrate for encapsulation may be further formed on the organic light emitting device, para. 0156. A touch substrate 105 including the second sensing electrode and the second wire may be formed on the display panel 700 including the first sensing electrode 210, para. 0158, figs. 3 and 60).
Regarding claim 3, the combination of Oh and Her discloses the side edge touch electrode overlapping the inclined surface of the encapsulation layer comprises a touch sensor material disposed in the active area (the second sensing electrodes 220 are provided in the second active area 2AA. The second sensing electrodes 220 may sense the touch input by a finger or an input device, para. 0060 of Her).
Regarding claim 4, the combination of Oh and Her discloses the side edge touch electrode is located more outward than the one or more dams in the second routing area (the second active area 2AA may be bent from the first active area 1AA. In other words, the second active area 2AA may be bent. The second sensing electrode 220 provided in the second active area 2AA, para. 0062 of Her).
Regarding claim 5, the combination of Oh and Her discloses the side edge touch electrode located more outward than the one or more dams comprises a display electrode material or a touch sensor material disposed in the active area (para. 0062 of Her).
 (the touch buffer film 166 is disposed on the encapsulation unit 140. The touch buffer film 166 is formed between each of touch sensing lines 154 and touch driving lines 152, para. 0077 of Oh); and
a plurality of touch lines connecting the plurality of touch sensors to a touch pad portion located in the non-active area (the touch driving lines 152 of the present disclosure are connected to a touch driving unit (not shown) through first routing lines 156 and the touch driving pads 170, para. 0088 of Oh),
wherein the plurality of touch lines are connected to or extend from the plurality of touch sensors located in the active area, extend down along the inclined surface of the encapsulation layer, extend over the one or more dams, and connected to the touch pad portion (the first routing line 156 is conductively connected to the first touch electrode 152e through a first routing contact hole 158 and, thus, transmits a touch driving pulse from the touch driving pad 170 to the touch driving line 152, para. 0090 and the first and second routing lines 156 and 186 are formed on a compensation film 196 to cut across the dams 160, para. 0093 of Oh);
(the second substrate 702 serving as an encapsulation substrate for encapsulation may be further formed on the organic light emitting device, para. 0156. A touch substrate 105 including the second sensing electrode and the second wire may be formed on the display panel 700 including the first sensing electrode 210, para. 0158, figs. 3 and 60 of Her).
Regarding claim 18, the combination of Oh and Her discloses the plurality of touch sensors comprise a plurality of touch electrodes and a plurality of bridges, each of the plurality of bridges connecting two adjacent touch electrodes among the plurality of touch electrodes, wherein the plurality of touch electrodes and the plurality of bridges are disposed in different layers, with a sensor insulating layer being sandwiched therebetween (the first touch electrodes 152e are spaced apart from each other in the Y-axis direction on the touch insulating film 168. Each of the first touch electrodes 152e is conductively connected to the adjacent first touch electrode 152e through the first bridge 152b, para. 0082 and the second bridges 154b are disposed on the touch insulating film 168 which is coplanar with the second touch electrodes 154e and thus are conductively connected to the second touch electrodes 154e without separate contact holes, para. 0086 of Oh).
(para. 0136 of Oh).
Regarding claim 20, the combination of Oh and Her discloses the plurality of touch electrodes include a first touch electrode extending to the first routing area of the non-active area, and
the side edge touch electrode comprises a first side edge touch electrode intersecting a touch electrode portion of the first touch electrode extending to the first routing area (the first sensing part 221 is provided on the second active area 2AA. The second sensing part 222 extends from the first sensing part 221 and is provided in the boundary part BA. An end portion of the second sensing part 222 makes contact with the first sensing electrode 210. The second sensing part 222 makes contact with the first sensing electrode 210 so that the second sensing part 222 may be electrically connected with the first sensing electrode 210, paras. 0062-0066 of Her).
Regarding claim 21, the combination of Oh and Her discloses a touch sensing circuit supplying a touch driving signal having a variable voltage level to the touch electrode portion of the first touch electrode extending to the first routing area and detecting a touch in accordance with a change in capacitance of the side edge touch electrode (a sensing electrode 200 may be formed in the active area AA such that the input device may be sensed. Wires 300 electrically connecting the sensing electrodes 200 to each other may be formed in the unactive area UA. In addition, an external circuit connected to the wires 300 may be placed in the unactive area UA, para. 0051 of Her).

a touch sensing circuit detecting a touch in accordance with a change in capacitance of the side edge touch electrode through the side edge touch line and executing a predetermined button process in accordance with whether or not the touch is detected. (the second sensing electrodes 220 are provided in the second active area 2AA. The second sensing electrodes 220 may sense the touch input by a finger or an input device, para. 0060, fig. 3 of Her).
Regarding claim 26, claim limitations of claim 17 are rejected for the same rational as the rejection of claim 1. The combination of Oh and Her further discloses the substrate is bent, a portion of the substrate corresponding to the active area is directed forward, and a portion of the substrate corresponding to the second routing area is directed to sides (the active area AA of the substrate 100 includes first and second active areas 1AA and 2AA. The second active areas 2AA may be provided at a lateral side of the first active area 1AA. The second active areas 2AA may be provided at both lateral sides of the first active area 1AA. The first active area 1AA is provided therein with the first sensing electrode 210. The first sensing electrode 210 may sense a touch by an input device such as a finger, fig. 3, para. 0057 of Her).

Allowable Subject Matter
7.	Claims 6-16 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The dependent claim 6 identifies the distinct limitations “a first insulating layer located under the side edge touch electrode…wherein the gate electrode material layer comprises a gate electrode material the same as a gate electrode of the transistor, and the side edge touch electrode comprises a source/drain electrode material the same as a source electrode and a drain electrode of the transistor”. The dependent claim 22 identifies the distinct limitations “the touch electrode portion of the first touch electrode extending to the first routing area and the side edge touch electrode are located in a single layer…a bridge, among the plurality of bridges, connecting the first touch electrode portion and the second touch electrode portion”.
Response to Arguments
8.	Applicant’s arguments with respect to claims 2-5, 17-21 and 26 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693